DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 12/04/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Chang (US 2014/0012562 A1) in view of Lenglet (US 20160105333 A1) and further in view of Bullard (US 2003/0005145 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 1020.00(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0012562 A1) in view of Lenglet (US 20160105333 A1) and further in view of Bullard (US 2003/0005145 A1).
Regarding Claim 1, 8, and 15

Chang teaches:

(¶15-17 each of the servers 218 further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218 (first environment), ¶16 ¶22 data is collected (e.g., by the data collectors 220) from a live target application executing in a first environment, ¶29); 

wherein the first packets include data flowing through the hypervisor and through one or more virtual machines of the first host (fig. 2 ¶15-17 each of the servers 218 (virtual machine) further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218 (first environment), ¶16 );

analyzing, via a second capturing agent deployed on a network device, second packets processed by a second environment associated with the network device to yield second data at a second level of analysis, wherein the second packets include data flowing through the network device ((¶15 each of the servers 218 further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218 (second environment), ¶16 ¶22 data is collected (e.g., by the data collectors 220) from a live target application executing in a first environment, ¶29); 

Chang does not teach:

collecting, via a collector, the first data and the second data during a period of time to yield aggregated data, the period of time including at least a constant factor defined by one or more units of time; analyzing the aggregated data to identify first packet loss at the first environment and second packet loss at the second environment.


Lenglet teaches: 

collecting, via a collector, the first data and the second data during a period of time to yield aggregated data, the period of time including at least a constant factor defined by one or more units of time (¶8 periodically (the period of time including at least a constant factor defined by one or more units of time) sends the data collector set the following data tuple for each sampled flow: flow's identifier data (e.g., flow's five tuple), packet count, byte count, 
start time stamp, and end time stamp));
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang in light of Lenglet in order to provide flow analysis data for each flow that is sampled, and sends this flow analysis data to the data collector set (Lenglet ¶8).

Chang-Lenglet does not teach:

analyzing the aggregated data to identify first packet loss at the first environment and second packet loss at the second environment.

analyzing the aggregated data to identify first packet loss at the first environment and second packet loss at the second environment.

Bullard teaches:

analyzing the aggregated data to identify first packet loss at the first environment and second packet loss at the second environment (¶34 flow is captured at the source egress and the destination ingress and then aggregated at the external flow collector, determine specific packet loss in specific points (first environment and second environment) of the service network, node A is first environment, node B is second environment, fig. 4 data analysis to determine packet loss in specific points (environments) in the service network using a plurality of flow collectors).
	 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Lenglet in light of Bullard in order to audit a communication session between a source connected to a first node of a service network and a destination connected to a second node of the service network detecting packet loss in specific points in the service network (Bullard ¶18).



Regarding Claim 2, 9, and 16

Chang-Lenglet-Bullard teaches:

The method of claim 1.

Bullard teaches:

The method of claim 1, wherein a packet flow occurs through the first environment and the second environment (¶34 flow is captured at the source egress and the destination ingress and then aggregated at the external flow collector, packet flows through node A and node B (first and second environment)).

Regarding Claim 3, 10, and 17

Chang-Lenglet-Bullard teaches:

The method of claim 1.

Bullard teaches:

The method of claim 1, wherein the identifying of the first packet loss at the first environment and the second packet loss at the second environment is performed by comparing packets captured and reported by the first capturing agent and the second capturing agent. (¶34 flow is captured at the source egress and the destination ingress and then aggregated at the external flow collector, determine specific packet loss in specific points (first environment and second environment) of the service network, node A is first environment, node B is second environment, fig. 4 data analysis to determine packet loss in specific points (environments) in the service network using a plurality of flow collectors, ¶30 processor 30 of fig. 1 compares records from the external flow collector 22 (first capturing agent) with the records of the internal flow collector 24 (second capturing agent))



Regarding Claim 4, 11, and 18

Chang-Lenglet-Bullard teaches:

The method of claim 3.


The method of claim 3, wherein the comparing of the packets captured and reported by the first capturing agent and the second capturing agent is performed on one of a per flow basis, a per link basis, or a per host basis (¶34 flow is captured at the source egress and the destination ingress (per flow basis) and then aggregated at the external flow collector, determine specific packet loss in specific points (first environment and second environment) of the service network, node A is first environment, node B is second environment, fig. 4 data analysis to determine packet loss in specific points (environments) in the service network using a plurality of flow collectors)


Regarding Claim 5, 12, 19

Chang-Lenglet-Bullard teaches:

The method of claim 3.

Lenglet teaches:

The method of claim 1, wherein the period of  time includes the constant factor defined by the one or more units of time and another factor defined by a particular communication session (¶8 periodically  (the period of time including at least a constant factor defined by one or more units of time) sends the data collector set the following data tuple for each sampled flow: flow's identifier data (e.g., flow's five tuple), packet count, byte count, 
start time stamp, and end time stamp) (defined be a particular communication session));
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang in light of Lenglet in order to provide flow analysis data for each flow that is sampled, and sends this flow analysis data to the data collector set (Lenglet ¶8).

Claims 6, 13, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Lenglet-Bullard as applied to claim 5 above, and further in view of Morinaga (US 20080298271 A1).


Regarding Claim 6, 13, and 20

Chang-Lenglet-Bullard teaches:

The method of claim 5.

Chang-Lenglet-Bullard does not teach:

The method of claim 5, wherein the constant factor defined by the one or more units of time follows a completion of the particular communication session such that the period of time is extendable beyond the completion of the particular communication session.

Morinaga teaches:

The method of claim 5, wherein the constant factor defined by the one or more units of time follows a completion of the particular communication session such that the period of time is extendable beyond the completion of the particular communication session (fig. 1 packet exchange network 21 for communication session between two phones, with a  communication-quality measuring apparatus 1, ¶30 communication-quality measuring apparatus 1 reads and analyzes RTP headers of the packets captured, thereby determining the presence of lost packets ¶79 increasing/decreasing the capturing time Tcap and the interval time Tint in multiples (extending the period of time for an extended period of time) or other units of unit times Td on the basis of the determination packet(s) has/have been discarded (on the basis of packet loss), ¶72 ).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Lenglet-Bullard in light of Morinaga in order for providing a communication-quality measuring apparatuses, communication-quality measuring methods, and computer programs for capturing packets transferred over a packet exchange network, analyzing the packets captured, and measuring quality, such as loss or delay of the packets, in the packet exchange network (Morinaga ¶3).


Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Lenglet-Bullard as applied to claim 1 above, and further in view of Averi (US 20090310485 A1), and further in view of Morinaga (US 20080298271 A1).
Regarding Claim 7, 14

Chang-Lenglet-Bullard teaches:

The method of claim 1.

Chang-Lenglet-Bullard does not teach:

The method of claim 1, further comprising: determining at least one of the first packet loss or the second packet loss exceeds a threshold; and 

extending the period of time for an extended period of time, the extended period of time being variable and determined based on how much the at least one of the first packet loss or the second packet loss exceeds the threshold

Averi teaches: 

The method of claim 1, further comprising: determining at least one of the first packet loss or the second packet loss exceeds a threshold (¶136 processor 
module determines that packet loss for a path has exceeded a defined loss 
threshold for a good path state over one of the threshold periods monitored); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Lenglet-Bullard in light of Averi in order for addressing systems and 
techniques which improve performance, reliability, and predictability of 
networks without having costly hardware upgrades or replacement of existing 
network equipment by addressing an adaptive communication controller for providing wide area network (WAN) performance and utilization measurements to another network node over multiple parallel communication paths across disparate asymmetric networks which vary in behavior frequently over time (Averi ¶5).

Chang-Lenglet-Bullard-Averi does not teach:

extending the period of time for an extended period of time, the extended period of time being variable and determined based on how much the at least one of the first packet loss or the second packet loss exceeds the threshold

Morinaga teaches: 

extending the period of time for an extended period of time, the extended period of time being variable and determined based on how much the at least one of the first packet loss or the second packet loss exceeds the threshold
 (fig. 1 packet exchange network 21 for communication session between two phones, with a  communication-quality measuring apparatus 1, ¶30 communication-quality measuring apparatus 1 reads and analyzes RTP headers of the packets captured, thereby determining the presence of lost packets ¶79 increasing/decreasing the capturing time Tcap and the interval time Tint in multiples (extending the period of time for an extended period of time) or other units of unit times Td on the basis of the determination packet(s) has/have been discarded (on the basis of packet loss), ¶72 ).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Lenglet-Bullard in light of Morinaga in order for providing a communication-quality measuring apparatuses, communication-quality measuring methods, and computer programs for capturing packets transferred over a packet exchange network, analyzing the packets captured, and measuring quality, such as loss or delay of the packets, in the packet exchange network (Morinaga ¶3).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/15/2021